Title: Presidential Proclamation, 12 December 1815
From: Madison, James
To: 


                    
                        [12 December 1815]
                    
                    Whereas, it has been represented, that many uninformed or evil disposed persons have taken possesion of, or made a settlement on, the publick lands of the United States which have not been previously sold, ceded, or leased by the Un(ited states, or the cl)aim to which lands, by such persons, has

not been previously recognized and confirmed by the United States: which possession or settlement is, by the Act of Congress passed on the third day of March, one thousand eight hundred and seven, expressly prohibited: And whereas, the due execution of the said Act of Congress as well as the general interest, require that such illegal practices should be promptly repressed.
                    Now Therefore, I, James Madison, President of the United States, have thought proper to issue my proclamation, commanding and strictly enjoining all persons who have unlawfully taken possession of or made any settlement on the publick lands, as aforesaid, forthwith to remove therefrom; and I do hereby further command and enjoin the Marshal, or officer acting as Marshal in any state or Territory where such possession shall have been taken or settlement made, to remove, from and after the tenth day of March one thousand eight hundred and sixteen, all or any of the said unlawful occupants; and to effect the said service, I do hereby authorise the employment of such military force as may become necessary, in pursuance of the provisions of the act of Congress aforesaid, warning the offenders moreover that they will be prosecuted in all such other ways as the law directs.
                    In Testimony whereof, I have caused the Seal of the United States of America to be affixed to these Presents, and signed the same with my Hand: Done at the City of Washington, the twelfth day of December, in the year of our Lord one thousand Eight hundred and Fifteen, and of the Independence of the said United States of America the Fortieth.
                    
                        James MadisonBy the President,Jas. MonroeSecretary of State.
                    
                